Citation Nr: 1507512	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-41 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a higher (compensable) initial disability rating (or evaluation) for right knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 2006 to March 2009.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for right knee patellofemoral syndrome with an initial noncompensable rating effective March 31, 2009 (the day following the date of service separation).  During the pendency of this appeal, the Veteran moved and jurisdiction transferred to the RO in Providence, Rhode Island.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.

Pursuant to the Board's May 2013 remand directive, the RO requested a VA examination for the right knee.  Since the Veteran declined his scheduled VA examination, the Board finds that there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In July 2013, following notice from the Providence VA Medical Center stating that the Veteran would like to withdraw this appeal, the RO sent the Veteran a correspondence requesting that he confirm whether or not he wished to withdraw the appeal.  The Veteran did not respond to this correspondence.

On July 19, 2013, the RO contacted the Veteran by telephone and confirmed that the Veteran wished to withdraw the appeal.  The conversation is documented on a VA Form 21-0820 ("Report of General Information").  The Report of General Information records the Veteran's statements that he wished to drop the appeal and was satisfied with the current ratings granted by the VA.  A July 2013 Supplemental Statement of the Case informed the Veteran that, because a response to the July 2013 correspondence was not received, the claim would continue.  In November 2014, the representative submitted an Appellant's Post Remand Brief.  In January 2015, VA contacted the representative to clarify whether the Veteran wished to withdraw the claim.  The representative indicated that he had not been able to make contact with the Veteran and that, because a signed withdrawal of the appeal had not been received, the representative did not wish to withdraw the appeal. 
FINDING OF FACT

For the entire rating period on appeal, the right knee disability has been manifested by noncompensable limitation of motion and crepitus.


CONCLUSION OF LAW
	
The criteria for a compensable evaluation for right knee patellofemoral syndrome have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5019 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability rating assigned for a right knee disability following the grant of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide a veteran with VCAA notice upon receipt of a notice of disagreement, such as in this case.   

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  In consideration of the foregoing, the Board finds that VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   

Also, the Veteran was provided with September 2008 and April 2011 VA examinations for the right knee disability.  Collectively, the VA examination reports include all relevant findings and medical opinions needed to fairly decide the appeal.  The VA examiners took a thorough and accurate history of the right knee disability from the Veteran, including history of onset, diagnosis, report of symptomatology and impairment, and treatment.  The VA examiners considered the Veteran's subjective complaints as related to current symptomatology and its effects on daily life and occupational impairment, and performed thorough examinations.  The VA examiners also reviewed the claims file.  In consideration of the foregoing, the Board finds that the VA examiners had adequate facts and data regarding the history and condition of the right knee disability.  There is neither allegation nor indication of a material change in the claimed right knee disability since the last VA examination.  For these reasons, the Board finds that the September 2008 and April 2011 examination reports are adequate for deciding the initial rating appeal. 

In the May 2013 Board remand directive, the Board found that the April 2011 VA examination report was inadequate because the VA examiner did not record the right knee flexion measurements.  The Board finds its remand order was in error because the remand was based on a misinterpretation of the examination report's findings, as both the language (explicit conclusion of normal right knee motion) and context (absence of any complaints or clinical findings reflective of any limitation of motion of the right knee, and other range of motion findings of record) of the April 2011 VA examination report show findings of normal right knee flexion.  The April 2011 VA examination report clearly notes a normal right knee examination.  Read in context, a normal examination denotes normal flexion, which both the April 2011 VA examiner and VA regulation define as 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  The examination report also does not note the presence of any relevant factors that would cause or suggest additional limitations of motion or function of the right knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 205 (1995).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Criteria

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2.

Analysis of Initial Rating for Right Knee Disability

For the entire initial rating period, the right knee disability has been rated at 0 percent under the criteria at 38 C.F.R. § 4.71a, DC 5019 for bursitis.  The Veteran does not make any specific contentions regarding why he believes a higher initial rating is warranted.  The September 2008 VA examiner diagnosed the Veteran with right knee patellofemoral syndrome.  The September 2008 VA examiner also noted that X-ray examination results showed normal findings (i.e., no evidence of degenerative or traumatic arthritis).

DC 5260 provides for a 0 percent rating when there is flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent evaluation is warranted for flexion limited to 30 degrees.  38 C.F.R. § 4.71a.  Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  

After review of the lay and medical evidence of the record, the Board finds that the evidence is against the assignment of a higher (compensable) rating for the right knee disability, including under DC 5260 for limitation of leg flexion, for the entire rating period.  The September 2008 VA examination report notes right knee flexion to 136 degrees with no pain and no additional limitation after repetitive use.  The April 2011 VA examination report notes a normal right knee examination (meaning normal right knee flexion) and no pain on repetitive movement.  These findings do not meet the criteria for the minimum compensable (10 percent) rating under DC 5260.

DC 5261 provides for assignment of a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a.

After review of the lay and medical evidence of the record, the Board finds that the evidence does not support the assignment of a higher (compensable) rating under DC 5261 for limitation of leg extension for the entire rating period.  The September 2008 VA examination report notes right knee extension to 0 degrees with no pain and no additional limitation after repetitive use.  The April 2011 VA examination reports normal right knee extension with no pain and with no limitation after repetition.  These findings do not meet the criteria for the minimum compensable (10 percent) rating under DC 5261.

DC 5256 allows for a 30 percent disability rating for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  There is no competent evidence of right knee ankylosis so as to warrant a compensable rating under DC 5256.  The range of motion testing evidence shows the right knee flexion from 0 to 136 degrees or greater for the entire rating period and right knee extension to 0 degrees; therefore, as the Veteran does not have ankylosis of the right knee, a compensable rating under DC 5256 for ankylosis of the right knee is not warranted.

DC 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. § 4.71a.  The September 2008 VA examination report notes crepitus in the right knee; however,  the September 2008 and April 2011 VA examination reports note a stable right knee.  There is no other evidence of record showing recurrent subluxation or lateral instability; therefore, the evidence weighs against finding that a separate rating is warranted under DC 5257 for right knee instability.

Under DC 5259, a 10 percent rating is warranted for removal of symptomatic semilunar cartilage.  A 10 percent rating is the only (and maximum) disability rating available under the diagnostic code.  38 C.F.R. § 4.71a.  The evidence does not show a meniscectomy of the right knee or that the knee disability has been otherwise manifested by removal of the symptomatic semilunar cartilage (i.e., meniscus) so as to warrant a rating under DC 5259.

Under DC 5258, a 20 percent rating is assigned when there is evidence of semilunar dislocated cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent rating is the only (and maximum) disability rating available under the diagnostic code.  38 C.F.R. § 4.71a.  The evidence does not show evidence of semilunar dislocated cartilage and does not show evidence of frequent locking, pain or effusion into the joint so as to warrant a rating under DC 5258. 

There is no evidence of impairment of the tibia and fibula so as to warrant a compensable rating under DC 5262.  The evidence also does not show genu recurvatum so as to warrant a compensable rating under DC 5263.

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under 
Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the schedular 0 percent rating under DC 5019.  In this case, the Veteran's right knee disability has manifested symptoms of noncompensable limitation of motion and crepitus.  The 0 percent schedular rating contemplates noncompensable limitation of motion.  The September 2008 VA examination report notes crepitus of the right knee; however, in the absence of recurrent subluxation or lateral instability, a 0 percent rating is warranted.  38 C.F.R. § 4.71a.  For these reasons, the schedular rating criteria are adequate to rate the Veteran's service-connected right knee disability, and no extraschedular referral under 38 C.F.R. § 3.321(b) for this disability is warranted.    
  
According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
	
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

A higher (compensable) initial disability rating for right knee patellofemoral syndrome is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


